Citation Nr: 0000935	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received, and if 
so, whether the veteran is entitled to service connection for 
a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968, and from May 1970 to January 1975.  

In July 1997, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of service connection for PTSD as not 
well grounded, and the veteran did not appeal.  The veteran 
attempted to reopen his claim for service connection in April 
1997, and the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, in a September 1997 
decision, denied the veteran's claim as not well grounded.  
The veteran appealed the RO's September 1997 decision.  
Because no decision was made as to whether the veteran had 
submitted new and material evidence subsequent to the Board's 
July 1997 decision, the issue in this case is recharacterized 
as set forth above.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by the Board in a July 1997 decision.  

2.  Without making a specific finding as to whether the 
veteran had submitted "new and material evidence" to reopen 
his claim, the RO issued a September 1997 decision which 
denied the claim as not well grounded, and the veteran 
appealed.

3.  The evidence pertaining to the claim for service 
connection for PTSD that has been presented since July 1997 
is so significant that it must be considered in order to 
fairly decide the merits of the claim; the new evidence 
includes medical opinions relating a diagnosis of PTSD to 
traumatic events in service.  

4.  The veteran has provided credible evidence regarding 
stressful events he experienced in during service.

5.  Private physicians and VA mental health professionals 
have diagnosed PTSD, and have related the veteran's PTSD to 
the stressful events he alleges he experienced in during 
service.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  Additional evidence obtained since July 1997 is new and 
material, and the veteran's claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the deter-
minative issue involves medical causation or etiology, or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Epps, 126 F.3d at 1468.  Further, in determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen). 

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, unless new and 
material evidence is presented or secured.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. 20.1100.  "New and material 
evidence" means evidence not previously submitted to the 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.

Background.  The veteran applied for compensation in June 
1987, contending that he was entitled to service connection 
for PTSD on account of stressors he endured when he was 
stationed aboard the U.S.S. Constellation and aboard the 
U.S.S. Tutuila.  "Leave" and "performance" records 
obtained from the service department indicate that the 
veteran was stationed aboard the Constellation from 
approximately May 1966 to August 1968, and that he was 
stationed aboard the Tutuila from approximately September 
1970 to October 1971.

In a January 1988 statement, the veteran reported the 
following in-service stressors:  1) while serving aboard the 
Constellation, he was nearly hit and knocked overboard by a 
500 pound bomb that disengaged from a landing aircraft; 2) he 
witnessed the deaths of two shipmates who were killed by the 
ship's catapult mechanism; 3) he was blown by an aircraft's 
exhaust across the flight deck to within inches of the 
propellers of another aircraft; 4) he worked 14 to 20 hours a 
day with armed 500 pound bombs, sidewinder missiles, and 
napalm bombs, which he characterized as "tremendously 
stressful," 5) he was rocketed by the enemy upon landing in 
Vietnam; 6) he was stationed aboard the Tutuila, which was 
anchored in a river with a current so strong that some of the 
crew had drowned; 7) he had to drop percussion grenades 24 
hours a day all around the ship to prevent "sapper" 
attacks, and he destroyed anything that floated toward the 
ship with grenades, shotguns, or M16s; which he opined was 
the cause of constant stress because "we knew there was 
nowhere to escape if we were hit" due the strength of the 
river's current; 8) and a "new" serviceman dropped a 
grenade on the deck of a pontoon the veteran was aboard, 
which "almost killed us all, two of us jumped into the river 
and almost drowned."

Of record are copies of journal entries written by one the 
veteran's fellow shipmates aboard the Constellation, which 
appear to be written contemporaneously with the events they 
describe.  One entry recounts an event of June 2, 1968, when 
a crewman was blown off the flight deck by the jet blast of 
an F4B Phantom.  The crewman was recovered from the sea in 
less than three minutes but died from his injuries later the 
same day.  Another entry recounts an event of June 3, 1968, 
when a catapult did not launch an aircraft and three 
crewmembers attempted to "bridle down" the aircraft prior 
to securing the catapult.  The catapult misfired and "cut 
one man[']s insides all part knocking him off the side . . . 
and then hitting one man head on . . . cutting him in half 
and taking the top part of his body with the plane's right 
wheel mount." 

The veteran underwent VA psychiatric examination in October 
1987.  The examination record contains the veteran's 
recollections of the alleged stressors outlined above.  The 
VA physician diagnosed PTSD; alcohol abuse by history in 
remission; and polysubstance dependence in remission.  Axis 
IV diagnosis was "[p]sychosocial stressors Code 6, 
catastrophic associated with Vietnam war experiences." 

In a March 1989 statement, a readjustment counseling 
therapist noted that the veteran had dealt extensively with 
issues of fearfulness and a chronic inability to relax or 
feel safe.  The veteran told the therapist that those 
feelings had their onset following his first tours in 
Vietnam, and ultimately led to his discharge from service 
because the fearfulness precluded him from performing his 
duties.  The therapist opined that the veteran remained 
"frightened, in particular, by recurrent images of his 
flight deck and riverboat experiences in . . . Vietnam."  
The therapist found that the veteran suffered the full range 
of symptoms requisite for the PTSD diagnosis.  

VA medical records reflect that the veteran was admitted for 
hospitalization from May to August 1989 to work on problems, 
including his "Vietnam issues."  Diagnoses at discharge 
were PTSD; polysubstance abuse (1977 to 1981); alcohol 
dependence (1983-1986); and major depression, recurrent 
episodes, then in partial remission.

The veteran was also treated for his symptoms at the "Vet 
Center" (a private facility) in October 1994.  A treatment 
summary reflects that the veteran had eight individual 
counseling sessions with a social worker at the Vet Center 
beginning in April 1994.  Diagnoses were PTSD and major 
depression, recurrent, severe, without psychotic features.  
Psychosocial stressors included combat trauma.  

The veteran also provided an account of his in-service 
stressors to a social worker during an October 1994 VA social 
and industrial survey.  On diagnostic impression, it was 
noted that "[t]he veteran appears to meet the diagnostic 
criteria for PTSD.  He did experience stressors during both 
of his service dates, and did not have any of his symptoms 
prior to military duty."

In December 1995, the RO referred the veteran to a board of 
two VA psychiatrists for examination to resolve the 
conflicting diagnoses in the claims file.  On December 12, 
1995, a VA psychiatrist opined that the veteran does not have 
intrusive recollections nor does he reexperience traumatic 
events that would qualify for PTSD.  Diagnoses on December 
12, 1995, were major depression, recurrent, treated; chronic 
alcohol dependence, in remission.  

On December 13, 1995, another VA psychiatrist stated that, on 
the "pro" side of the PTSD consideration, the veteran did 
have some fragments of PTSD-like symptoms.  The VA 
psychiatrist concluded, however, by stating that a diagnosis 
of PTSD was considered at length and "is NOT made here 
today."  The examiner went on to note that "[h]owever, 
sufficient fragments and clinical straws exist which may 
understandably have made [a] prior clinician's diagnosis of 
PTSD understandable."  

In January 1996, the RO issued a decision denying the 
veteran's claim "because of a lack of a confirmed stressor 
of sufficient severity to have evoked symptoms in most 
everyone, and there is not a confirmed diagnosis of the 
condition shown on medical evidence."  The veteran initiated 
an appeal of the RO's decision in September 1996.

The Board issued a decision in July 1997 which denied the 
veteran's claim as not well grounded.  Specifically, the 
Board held that the medical evidence of record "demonstrates 
the veteran does not currently have PTSD which is related to 
any incident or event of military service."  The Board also 
held that "the probative medical evidence does not support a 
clear, current diagnosis of PTSD."  

In August 1997, the RO received additional evidence from the 
veteran consisting of medical records reflecting that the 
veteran received treatment at Charter Hospital between 
October 1991 and October 1993.  Diagnoses made by physicians 
at that medical facility included major depressive disorder, 
recurrent, with severe melancholia; PTSD; and alcoholism, 
episodic type.  It was noted that the PTSD diagnosis was 
"severe, in the form of stress during [the veteran's] 
Vietnam experience and recent isolation."  

In a September 1997 decision, the RO, without expressly 
finding that new and material evidence had been submitted, 
reviewed the medical evidence obtained from Charter Hospital.  
The RO held that although the new evidence revealed treatment 
for PTSD, the evidence failed to related said disorder to the 
veteran's military service.  Additionally, the RO found that 
the diagnosis of PTSD was not well grounded because it did 
not meet the requirements of DSM-IV.  Thus, the RO continued 
to deny the veteran's claim, and the veteran timely initiated 
the instant appeal.

In January 1998, the RO received a private psychiatrist's 
progress notes which reflect that the veteran was initially 
seen in July 1997 and that it was noted that he "carries 
diagnoses of major depression, panic disorder, and PTSD."  
It was reported that he had PTSD related to child abuse and 
his experience in Vietnam.  It was also reported that he was 
then attending a PTSD recovery group at a Vet Center in 
Portland for two hours a week.  PTSD was listed as a 
diagnosis and the treatment plan included "Continue PTSD 
group in Portland VA center.  A progress note dated in 
November 1997 reflects that the veteran had had a recent 
hospitalization for severe depression at Providence Hospital.  
In December 1997 it was noted that he had stopped going to 
the recovery group for PTSD in Portland.  The psychiatrist 
informed the veteran's representative, however, that he had 
"done no work . . . in relationship to the causative factors 
of his PTSD and its relatability to his connection to the 
service."  The psychiatrist also noted that the clinic's 
database could not contribute to an etiological finding.

Analysis.  Where, as here, a final Board decision exists on a 
given claim, that claim "may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" by the Board.  38 U.S.C.A. § 7104(b).  How-
ever, VA must reopen a previously and finally disallowed 
claim when "new and material evidence" is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. § 
3.156(a).  On a claim to reopen, a "three-step analysis" must 
be conducted under section 5108.  Winters v. West, 12 Vet. 
App. 203 (1999).  The first step involves a determination as 
to whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the Board must then reopen the claim and 
determine "whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence."  Elkins v. West, 12 Vet. App. 209 (1999).  If the 
claim is not well grounded, that is the end of the matter. 
"[I]f the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim [in light of the 
evidence of record, old and new] but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled."  Winters and Elkins, both supra.

Thus, before reopening a claim, the Board is required to 
preliminarily decide that new and material evidence has been 
presented.  See 38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (holding "that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented"); see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

The language of 38 C.F.R. § 3.156(a) requires only that the 
newly submitted evidence "bear[ ] directly and substantially 
upon the specific matter under consideration . . . [and] be 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  

The Board, in its July 1997 decision, found that the medical 
evidence did not support a clear, current diagnosis of PTSD 
and, consequently, held that the veteran's claim of 
entitlement to service connection for PTSD was not well 
grounded.  The Board's July 1997 decision is final.  
Accordingly, the initial question which must be resolved is 
whether the additional evidence added to the record since the 
Board's July 1997 decision is "new and material."  

In Evans v. Brown, 9 Vet. App. 273, 284-285 (1996) the Court 
stressed that the newly presented evidence need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for that last disallowance, i.e., whether the 
medical evidence supports a current diagnosis of PTSD.

In this case, the additional evidence presented includes 
diagnoses of PTSD from a treating psychiatrist.  The 
additional medical evidence also indicates that the veteran's 
suffers from PTSD which is related to the stressors he 
experienced while on active duty.  The Board finds that the 
additional evidence is new and that it provides support for 
the claim for service connection for PTSD.  This material 
bears directly and substantially on the specific matter at 
issue.  Further, the evidence presented is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156.  Accordingly, 
the Board concludes that the additional evidence presented 
since the Board's July 1997 decision is new and material, and 
the claim for service connection for PTSD has been reopened.

When the Board determines that new and material evidence had 
been presented, it next must determine whether the 
appellant's claim, as reopened, is well grounded.  In 
determining whether the claim is well grounded, all of the 
evidence in support of the claim is evaluated and that 
evidence is presumed to be credible.  Elkins, 12 Vet. App. at 
219.  Based on the facts of this case, the Board holds that 
the appellant has satisfied his initial burden of submitting 
a well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Caluza, 
and King, both supra.  Specifically, the record contains a 
current diagnosis of PTSD by a private psychiatrist.  In 
addition, the record contains the veteran's statements 
regarding his exposure to significant stressors during his 
service (the veteran's account of the death of a seaman blown 
off the flight deck and his account of the deaths of 2 other 
seamen as the result of a catapult accident are supported by 
the memoir cited above which dates these incidents to June 
1968).  Finally, the record contains medical records which 
relate the veteran's PTSD symptoms to his experiences in 
service.  This medical evidence of a generalized connection 
between the veteran's PTSD and his military experiences is 
sufficient to provide the requisite medical evidence of a 
nexus between service and a current disease that is necessary 
under Caluza to well ground a PTSD claim.

Third, inasmuch as the Board has held that the claim is well 
grounded, the Board must next ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  As 
will be discussed below, the Board finds that additional 
development is required prior to a decision on the merits of 
the veteran's claim.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and the reopened claim of entitlement to service 
connection is found to be well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claims includes obtaining an adequate VA exami-
nation.  This duty is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran has reported that he experienced many stressful 
events during his periods of military service.  As indicated 
above, he has provided credible evidence that while he was a 
member of the crew of the Constellation, a seaman was blown 
off the flight deck and died on June 2, 1968, and that 2 
other seamen were killed as the result of a catapult accident 
on June 3, 1968.  No supporting evidence has been presented 
to reflect that he was on the flight deck at the time of 
these incidents or that he actually witnessed the incidents.  
No attempt has been made to verify the stressors which he 
reported that he experienced while assigned to the Tutuila.  

The private psychiatrist's progress notes reflecting 
treatment beginning in July 1997 reflect that the veteran was 
then attending a PTSD recovery group in the Vet Center in 
Portland for two hours a week.  A progress note dated in 
November 1997 reflects that the veteran had had a recent 
hospitalization for severe depression at Providence Hospital.  
An attempt should be made to obtain copies of any such 
treatment.

Accordingly, this case is remanded for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.  The RO 
request the veteran to identify the names 
and addresses of all medical care 
providers who have treated the veteran 
for PTSD, but whose medical reports are 
not already of record.  After securing 
the necessary releases, the RO should 
obtain all such records, including 
records of the veteran's participation in 
a PTSD recovery group at a Vet Center in 
Portland in 1997 and records of his 
hospitalization in October or November 
1997 at Providence Hospital.

2.  The RO should contact the service 
department to obtain records reflecting 
the activities of the Tutuila during the 
period that the veteran was assigned to 
this vessel.

3.  Following the above, the RO must 
determine whether any other stressors, in 
addition to the incidents of June 1968, 
have been verified.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."

4.  The veteran should be afforded a 
psychiatric examination.  The claims 
folder must be made available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  The RO should inform 
the examiner of the in-service stressors 
which have been verified and request that 
the examiner determine whether exposure 
to said stressors has resulted in current 
psychiatric symptoms.  The examiner 
should make a specific determination as 
to whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales, if 
warranted.  If the examiner feels that 
additional examination or testing is 
needed prior to rendering the requested 
opinion, then such should be scheduled 
and conducted.

5.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the VA examiner for 
corrective action.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should read-
judicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  A reasonable period 
of time for a response thereto should be 
afforded.  

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


